Citation Nr: 1820691	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  12-97 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an eye disability.


REPRESENTATION

The Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeanne Celtnieks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to November 1989.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned at a hearing in July 2016.  The Board's decision of September 2016 remanded the claim for additional development.

Prior to the claim returning to the Board, the RO granted service connection for a bilateral knee disability.  As this action represents a complete grant of the benefit sought, the issue is no longer before the Board.


FINDING OF FACT

The preponderance of the evidence is against finding the Veteran suffered an eye injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an eye disability have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In the instant case, VA provided adequate notice in a letter sent to the Veteran in April 2010. No additional notice is necessary.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  The Board previously remanded this claim so that attempts could be made to obtain medical treatment records from Ft. Bragg and military records documenting duty limitations due to medical conditions.  The military personnel records are now associated with the file.  The RO sought medical treatment records from Ft. Bragg, however no records were located.  The Veteran was notified of the unavailability of these records by letter in September 2017.  The VA duty to assist has been satisfied and there has been substantial compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and it is appropriate to proceed with consideration of the Veteran's appeal.  38 U.S.C. § 5103A (a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303.  The evidence must show (1) the existence of a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

In this case the Veteran claims, in his testimony and written statements, he suffered an eye injury in 1980 or 1981 after using welding equipment that did not provide sufficient eye protection.  At the time the Veteran was stationed at Pope Air Force Base but he asserts treatment was obtained at neighboring Ft. Bragg.  The Veteran recollects a significant injury which required ambulance transport.  He recalled two weeks of medical treatment and the temporary loss of vision while his eyes were wrapped in gauze.  He stated he was restricted to the barracks and required assistance going to and from medical appointments.

Although recent attempts to obtain medical records from Ft. Bragg were unsuccessful, 1981 records from Ft. Bragg's Womack Army Hospital emergency room are included in the Veteran's service treatment records.  These records document treatment for a sore throat in January 1981 and a thumb injury in September 1981.  There are no records of treatment for an eye injury at Ft. Bragg.  Additionally service treatment records, covering the entire active duty period, do not show treatment of any eye injury.   

During his active service the Veteran wore glasses and received routine eye examinations.  The examination reports from March 1981, April 1983, and September 1985 make no reference to any eye injury.  The examination of June 1983 notes a history of eye trouble, but no details are provided.  In February 1988 and July 1989, eye examination records list, as medical history, a 1981 eye injury.  The 1989 report indicates welding burns.  This notation does not indicate the nature of the injury or the treatment received and appears to be based solely on the Veteran's reported history.  

In addition to medical records, the Veteran's file includes military personnel records documenting restriction and limitations placed on his duties after medical injury.  Duty restrictions are documented from May 1981 (ankle injury), September 1982 (thumb injury), May 1983 (big toe injury), May 1983 (knee injury), October 1983 (knee injury), March/April 1984 (back injury), December 1984 (dental treatment), and January/February 1986 (hand/arm surgery).  There is no record of restrictions due to an eye injury or limited vision at any time.  

Given that the Veteran has described a significant eye injury that restricted him to his barracks and required assistance attending medical appointments, the Board finds that it would likely have been documented in either the Veteran's personnel or medical records during service, especially since the Veteran did have documented limitations after other injuries in service.  Moreover, although the Veteran reported a history of an eye injury in 1988 and 1989, there is no indication of any eye injury residuals noted by medical professionals in any of the evaluations for his eyes during the remainder of his military service.  Thus, the Board finds the preponderance of the evidence is against finding an eye injury was incurred in service.  As the preponderance of evidence is against the claim, the benefit of the doubt rule does not apply.


ORDER

Entitlement to service connection for an eye disability is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


